EXHIBIT 10.117


 


TRANSITION SERVICES AGREEMENT


 

This Transition Services Agreement (“Agreement”) is made this 10th day of
April 2006 (“Effective Date”), between Prosoft Learning Corporation, a Nevada
corporation (the “Company”), and Benjamin M. Fink (the “Employee”).

 

WHEREAS:

 

A.                            The Company and Employee entered into an
employment agreement dated the 27th of October 2005 (the “Prior Agreement”).

 

B.                            This Agreement amends and restates the Prior
Agreement, which as of the Effective Date and subject to Section 12 of this
Agreement, shall be null and void and of no effect.

 

C.                            The Company has entered into an Acquisition and
Reorganization Agreement dated the 11th  day of April 2006 (“Acquisition
Agreement”), by and between the Company, ComputerPREP, Inc. and VCampus
Corporation (“VCampus”), whereby VCampus would acquire, by itself or through one
of its affiliates, all of the newly issued and outstanding capital stock of the
Company on or after the Closing Date, as defined in the Acquisition Agreement
(“Reorganized Prosoft”). Terms not otherwise defined herein shall be as defined
in the Acquisition Agreement.

 

D.                            NOW, THEREFORE, in consideration of the promises
and mutual covenants herein set forth, the parties do hereby agree and promise
as follows:

 

1.             Services and Compensation.

 

1.1          Prior to the Closing Date, Employee shall remain employed by the
Company and entitled to continue to receive whatever base salary he was
receiving from the Company immediately prior to the date hereof. He shall
continue to provide substantially the same services to the Company as under the
Prior Agreement, as well as to assist with the completion of the transactions
contemplated by the Acquisition Agreement.

 

1.2          Upon the Effective Date (as defined under the Acquisition
Agreement), the Company shall have an obligation to make a change of control
payment to Employee of $200,000, which obligation shall only become payable to
Employee by Reorganized Prosoft promptly following the Closing of the
transactions contemplated by the Acquisition Agreement and provided that VCampus
has received a credit against the Purchase Price of $209,080 in exchange for the
assumption by Reorganized Prosoft of the obligations hereunder. Neither the
Company nor Reorganized Prosoft or VCampus shall thereafter have any further
obligations under this Agreement. Employee’s employment by the Company and/or
Reorganized Prosoft shall terminate effective immediately upon the Closing Date.

 

1

--------------------------------------------------------------------------------


 

1.3          To the extent required by law, the Company and/or Reorganized
Prosoft shall withhold from any payments due Employee under this Agreement any
applicable Federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

2.             Proprietary Information.

 

2.1          Employee understands that the Company possesses and will continue
to possess information that has been created, discovered, developed or otherwise
become known to the Company (including, without limitation, information created,
discovered, developed or made known by Employee during the period of or arising
out of his employment by the Company, whether prior to or after the date hereof,
including under the Prior Agreement) or in which property rights have been
assigned or otherwise conveyed to the Company, which information has commercial
value in the business in which the Company is engaged. All such information is
hereinafter called “Proprietary Information.”  By way of illustration, but not
limitation, Proprietary Information includes processes, formulas, codes, data,
programs, know-how, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, prices, costs,
contracts and customer and supplier lists.

 

2.2          In consideration of the compensation received by the Employee from
the Company and the covenants contained in this Agreement, Employee agrees as
follows:

 

2.2.1       All Proprietary Information shall be the sole property of the
Company and its assigns, and the Company and its assigns shall be the sole owner
of all patents, copyrights, and other rights in connection therewith. Employee
hereby assigns to the Company rights he may have or acquire in such Proprietary
Information. At all times, both during his employment by the Company and after
his termination, Employee will keep in strictest confidence and trust all
Proprietary Information and will not use or disclose any Proprietary Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing his duties under this Agreement.

 

2.2.2       All documents, records, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to Employee by
the Company or produced by Employee or others in connection with Employee’s
employment with the Company shall be and remain the sole property of the
Company. In the event of the termination of his employment by him or the Company
for any reason, Employee will deliver to the Company all documents, notes,
drawings, specifications, programs, data, customer lists and other materials of
any nature pertaining to his work with the Company and Employee will not take
with him or use any of the foregoing, any reproduction of any of the foregoing,
or any Proprietary Information that is embodied in a tangible medium of
expression.

 

2.2.3       Employee recognizes that the Company is engaged in a continuous
program of development and marketing respecting its present and future

 

2

--------------------------------------------------------------------------------


 

business. Employee understands that as part of his employment by the Company he
has been expected to make new contributions of value to the Company and that his
employment has created a relationship of confidence and trust between him and
the Company with respect to certain information applicable to the business of
the Company or applicable to the business of any customer of the Company, which
has been or may be made known to Employee by the Company or by any customer of
the Company or which may have been or may be learned by Employee during the
period of his employment by the Company.

 

3.             Covenant Not to Compete.

 

3.1          In consideration for the payments to be made under this Agreement,
Employee shall, for a period of one year from the Closing Date, refrain from,
either alone or in conjunction with any other person, or directly or indirectly
through its present or future affiliates:

 

(i) employing, engaging or seeking to employ or engage any person who within the
prior twenty-four (24) months had been an officer or employee of the Company,
unless in a venture not in direct competition with the Company;

 

(ii) causing or attempting to cause (A) any client, customer or supplier of the
Company to terminate or materially reduce its business with the Company, or
(B) any officer, employee or consultant of the Company to resign or sever a
relationship with the Company;

 

(iii) disclosing (unless compelled by judicial or administrative process) or
using any confidential or secret information relating to the Company or any of
their respective clients, customers or suppliers; or

 

(iv)          participating or engaging in (other than through the ownership of
five percent (5%) or less of any class of securities registered under the
Securities Exchange Act of 1934, as amended), or otherwise lending assistance
(financial or otherwise) to any person participating or engaged in, any of the
lines of business in which the Company is participating or engaged on the date
of termination in any jurisdiction in which the Company participates or engages
in such line of business on the date of termination.

 

3.2          The parties hereto recognize that the laws and public policies of
the various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section. It is
the intention of the parties that the provisions of this Section be enforced to
the fullest extent permissible under the laws and policies of each jurisdiction
in which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions of this
Section shall not render unenforceable, or impair, the remainder of the
provisions of this Section. Accordingly, if any provision of this Section shall
be determined to be invalid or unenforceable, such invalidity or
unenforceability shall be deemed to apply only with respect to the operation of
such provision in the particular

 

3

--------------------------------------------------------------------------------


 

jurisdiction in which such determination is made and not with respect to any
other provision or jurisdiction.

 

3.3          The parties hereto acknowledge and agree that any remedy at law for
any breach of the provisions of this Section would be inadequate, and Employee
hereby consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.

 

3.4          The Company and the Employee acknowledge that the foregoing
restrictive covenants in this Section 3 are essential elements of this Agreement
and that, but for the agreement of the Employee to comply with those covenants,
the Company would not have agreed to enter into this Agreement. The covenants by
the Employee shall be construed as agreements independent of any other provision
in this Agreement.

 

3.5          The Company and the Employee intend that the covenants contained in
this Section 3 shall be construed as a series of separate covenants, one for
each county of the State of Arizona and one for each State of the United States
other than Arizona.

 

3.6          The Company and the Employee understand and agree that, if any
portion of the restrictive covenants set forth in this Section 3 is held to be
unreasonable, arbitrary, or against public policy, then that portion of those
covenants shall be considered divisible as to time and geographical area. The
Company and the Employee agree that, if any court of competent jurisdiction
determines that the specified time period or the specified geographical area of
application in any covenant is unreasonable, arbitrary, or against public
policy, then a lesser time period, geographical area, or both, that is
determined to be reasonable, nonarbitrary, and not against public policy may be
enforced against Employee. The Company and the Employee agree and acknowledge
that they are familiar with the present and proposed operations of the Company
and believe that the restrictive covenants set forth in this Section 3 are
reasonable with respect to their subject matter, duration, and geographical
application.

 

3.7          The parties acknowledge that the status of the Employee in this
business and industry is unique and the success of the Company in said business,
and in the sale of the business as contemplated by the Acquisition Agreement, is
materially and substantially dependent upon the continued employment of the
Employee, and in the event the employment of the Employee is terminated for any
reason, such business of the Company will be substantially and irrevocably
damaged. In view thereof, the parties acknowledge that monetary damages alone
will not fully compensate the Company in the event the Employee fails or refuses
to comply with the terms of this Section 3 above when applicable, and agree that
the Company, in addition to all other remedies provided in law and in equity,
shall have the remedy of injunctive relief and specific performance to enforce
the terms of said Section.

 

4

--------------------------------------------------------------------------------


 

4.             Arbitration. Except as otherwise provide herein, any
controversies or claims arising out of, or relating to this Agreement or the
breach thereof, shall be settled by arbitration in Phoenix, Arizona in
accordance with the rules of, but not subject to the jurisdiction of, the
American Arbitration Association, which decision shall be final and binding on
the parties, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. For these purposes the arbitrator shall be an
individual who has demonstrated that such individual is familiar with and has
experience in the legal issues involving employer-employee relationships and has
had no prior prejudicial contacts with either party. In addition to all other
remedies provided in law or in equity, the arbitrator is hereby authorized to
assess costs and attorneys’ fees against either party if the arbitrator finds,
based on all the facts and circumstances, that the conduct of or the claims made
by such party were unreasonable or substantially without merit.

 

5.             Notice. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

 

If to Employee:

Benjamin M. Fink

 

410 North 44th Street

 

Phoenix, Arizona 85008

 

Telephone: (602) 794-4199

 

 

If to the Company:

Prosoft Learning Corporation

 

410 North 44th Street

 

Phoenix, AZ 85008

 

Facsimile No: (602) 794-4198

 

Attn: Board of Directors

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

6.             Invalid Provision. The invalidity or unenforceability of any
particular provision of this Agreement in any jurisdiction shall not affect the
other provisions hereof or the validity of that particular provision in any
other jurisdiction, and the Agreement shall be construed in all respects as
though such invalid or unenforceable provisions were omitted only in the
jurisdiction in which the case is held to be invalid or unenforceable.

 

5

--------------------------------------------------------------------------------


 

7.             Interpretation. This Agreement shall be interpreted in accordance
with the laws of the State of Arizona.

 

8.             Successors. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, assigns,
heirs, and legal representatives, including but not limited to any person, firm,
corporation or other business entity which at any time, by merger, purchase or
otherwise, acquires all or substantially all of the assets, equity or business
of the Company. The duties and covenants of Employee under this Agreement, being
personal, may not be delegated.

 

9.             Entire Agreement; Modification. This Agreement constitutes the
entire agreement between the parties, and may be changed only by an agreement in
writing signed by the parties.

 

10.          Headings. Sections and other headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures may be
exchanged by telecopy, with original signatures to follow. Each of the parties
hereto agrees that it will be bound by its own telecopied signature and that it
accepts the telecopied signatures of the other parties to this Agreement. The
original signature pages shall be forwarded to the Company or its counsel and
the Company or its counsel will provide all of the parties hereto with a copy of
the entire Agreement.

 

12.          Reinstatement of the Prior Agreement. In the event the Acquisition
Agreement is terminated without a closing of the transactions contemplated
thereunder, this Agreement shall immediately terminate and the parties shall
thereafter be subject to the terms of the Prior Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

 

“COMPANY”

 

 

 

Prosoft Learning Corporation, a Nevada
corporation

 

 

 

By:

/s/ William Fuller

 

 

 

Name:

William Fuller

 

 

 

Title: Director

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ Benjamin M. Fink

 

 

Benjamin M. Fink

 

6

--------------------------------------------------------------------------------